EXHIBIT 10.1
 
EXECUTION VERSION
 


FIRST AMENDMENT TO CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of the 6th day of January,
2012 (this “First Amendment”), is entered into among The Brink’s Company, a
Virginia corporation (the “Parent Borrower”), the Subsidiary Borrowers party
hereto, the lenders party hereto designated as “Continuing Lenders” on its
signature page (the “Continuing Lenders”), the lenders party hereto designated
as “Exiting Lenders” on its signature page (the “Exiting Lenders”), the lenders
party hereto designated as “New Lenders” on its signature page (the “New
Lenders” and collectively with the Continuing Lenders, the “Lenders”), and Wells
Fargo Bank, National Association, as administrative agent for the Lenders (the
“Administrative Agent”).
 
RECITALS
 
A.           The Parent Borrower, the Subsidiary Borrowers party thereto, the
lenders party thereto and the Administrative Agent are parties to that certain
Credit Agreement dated as of July 16, 2010 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms used herein without definition shall have the meanings given to them in
the Credit Agreement as they may be amended pursuant to this First Amendment.
 
B.           The Borrowers, the Administrative Agent and the Lenders have agreed
to make certain amendments to the Credit Agreement on the terms and conditions
set forth herein.
 
STATEMENT OF AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
 
ARTICLE I
 
AMENDMENTS TO CREDIT AGREEMENT
 
1.1           Amendments to Section 1.01 Consisting of New Definitions.  The
following definitions are hereby added to Section 1.01 of the Credit Agreement
in appropriate alphabetical order:
 
““FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.”
 
“‘First Amendment’ shall mean the First Amendment to Credit Agreement, dated as
of January 6, 2012, among the Parent Borrower, the Lenders party thereto, and
the Administrative Agent.”
 
 
 
 

--------------------------------------------------------------------------------

 
 
“‘First Amendment Effective Date’ has the meaning given to such term in Article
III to the First Amendment.”
 
“‘First Amendment Fee Letters” means the letter agreement (a) from Wells Fargo
and Wells Fargo Securities, LLC to the Parent Borrower and (b) from Bank of
America, N.A. and Merrill Lynch, Pierce, Fenner & Smith Incorporated to the
Parent Borrower, in each case dated as of November 29, 2011 and relating to
certain fees payable by the Parent Borrower in respect of the transactions
contemplated by this Agreement and the other Loan Documents, as amended,
modified, restated or supplemented from time to time.”
 
1.2           Amendments to Section 1.01 Consisting of Modifications to Existing
Definitions.  The following definitions in Section 1.01 of the Credit Agreement
are hereby amended in their entirety as follows:
 
““Aggregate Revolving A Commitment” means the aggregate Revolving A Commitment
of all Revolving A Lenders to make Revolving A Credit Loans and participate in
Revolving A Letters of Credit and Swingline Loans, as such amount may be reduced
or increased at any time or from time to time pursuant to the terms hereof.  The
Aggregate Revolving A Commitment on the First Amendment Effective Date shall be
$250,000,000.”
 
““Aggregate Revolving B Commitment” means the aggregate Revolving B Commitment
of all Revolving B Lenders to make Revolving B Credit Loans and participate in
Revolving B Letters of Credit, as such amount may be reduced or increased at any
time or from time to time pursuant to the terms hereof.  The Aggregate Revolving
B Commitment on the First Amendment Effective Date shall be $230,000,000.”
 
““Applicable LT Rating” means (i) as to Moody’s, its rating of the Parent
Borrower’s senior, unsecured, long-term bank credit facility and (ii) as to S&P,
its corporate credit rating of the Parent Borrower’s senior, unsecured,
long-term, non-credit-enhanced debt for borrowed money.”
 
““Arrangers” means Wells Fargo Securities, LLC and Merrill Lynch, Pierce, Fenner
& Smith Incorporated, in their capacity as joint lead arrangers and joint
bookrunners under this Agreement.”
 
““Lender” means each Person executing the First Amendment as a Lender as set
forth on the signature pages thereto and each Person that hereafter becomes a
party to this Agreement as a Lender pursuant to Sections 2.9, 2.10, 4.7.6 or
13.8.2, other than any Lender party hereto that ceases to be a Lender party
hereto pursuant to any Assignment and Assumption; provided, that unless the
context otherwise requires, each reference herein to the Lenders shall be deemed
to include any Conduit Lender, each Issuing Lender and the Swingline Lender, in
each case in such capacity.”
 
 
 
2

--------------------------------------------------------------------------------

 
 
““Loan Documents” means, collectively, this Agreement, the First Amendment, the
Notes, the L/C Applications, any Guarantor Joinder Agreement, any Foreign
Subsidiary Borrower Joinder Agreement, the Fee Letter, the First Amendment Fee
Letters and each other document, instrument and agreement executed and delivered
by any Credit Party for the benefit of the Administrative Agent or any Lender in
connection with this Agreement.
 
““Revolving A Commitment” means as to any Lender, the obligation of such Lender
to make Revolving A Credit Loans for the account of the Revolving A Borrowers
and participate in Revolving A Letters of Credit and Swingline Loans made under
the Revolving A Credit Facility in an aggregate principal and/or stated amount
at any time outstanding not to exceed the amount set forth under “Revolving A
Commitment” opposite such Lender’s name on Schedule 1.2 to the First Amendment
as such amount may be increased, reduced or modified at any time or from time to
time pursuant to the terms hereof.”
 
““Revolving B Commitment” means as to any Lender, the obligation of such Lender
to make Revolving B Credit Loans for the account of the Revolving B Borrowers
and participate in Revolving B Letters of Credit in an aggregate principal
and/or stated amount at any time outstanding not to exceed the amount set forth
under “Revolving B Commitment” opposite such Lender’s name on Schedule 1.2 to
the First Amendment as such amount may be increased, reduced or modified at any
time or from time to time pursuant to the terms hereof.”
 
““Specified Maturity Date” means January 6, 2017.”
 
1.3           Amendments to Pricing Grid.  Section 1.01 of the Credit Agreement
is hereby further amended by deleting the chart contained in the definition of
“Applicable Percentage” and substituting the following therefor:
 
 
 
Pricing
Level
 
 
Applicable
LT Rating
 
 
LIBOR Rate
Loan
 
Alternate
Base Rate
Loans
 
 
Facility
Fee
I
    A/A2 or above
    0.90%
    0.00%
    0.10%
II
    A-/A3
    1.00%
    0.00%
    0.125%
III
    BBB+/Baal
    1.10%
    0.10%
    0.15%
IV
    BBB/Baa2
    1.20%
    0.20%
    0.175%
V
    BBB-/Baa3
    1.40%
    0.40%
    0.225%
VI
    BB+/Ba1 or below
    1.575%
    0.575%
    0.30%

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
1.4           Amendment to Section 1.4 (Accounting Terms).  Section 1.4 is
hereby amended in its entirety as follows:
 
“1.4         Accounting Terms.  Except as otherwise expressly provided herein,
all accounting terms used herein shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Administrative Agent or the Lenders hereunder shall be
prepared, in accordance with GAAP applied on a consistent basis (except for
changes concurred by Parent Borrower’s independent public accountants and
disclosed in writing to the Administrative Agent).  All calculations made for
the purposes of determining compliance with this Agreement shall (except as
otherwise expressly provided herein) be made by application of GAAP applied on a
basis consistent (except for changes concurred by Parent Borrower’s independent
public accountants and disclosed in writing to the Administrative Agent) with
the most recent annual or quarterly financial statements delivered pursuant to
Section 7.1 (or, prior to the delivery of the first financial statements
pursuant to Section 7.1, consistent (except for changes concurred by Parent
Borrower’s independent public accountants and disclosed in writing to the
Administrative Agent) with the annual audited financial statements referenced in
Section 6.1.7); provided, however, if (a) the Parent Borrower shall object to
determining such compliance on such basis at the time of delivery of such
financial statements due to any change in GAAP, the rules promulgated with
respect thereto or to any change in the application of GAAP concurred by Parent
Borrower’s independent public accountants or (b) the Administrative Agent or the
Required Lenders shall so object in writing within 60 days after delivery of
such financial statements or object to any change in the application of GAAP
concurred by Parent Borrower’s independent public accountants, then (i) such
calculations shall be made on a basis consistent with the most recent financial
statements delivered by the Parent Borrower to the Administrative Agent or the
Lenders as to which no such objection shall have been made and (ii) the
Administrative Agent and the Parent Borrower shall negotiate in good faith to
amend such ratio or requirement as to which objections shall have been made
(subject to the approval of the Required Lenders) to preserve the original
intent thereof in light of such change in GAAP.  Notwithstanding the foregoing,
for purposes of determining compliance with any covenant contained herein
(including, without limitation, any financial covenant), any election by the
Parent Borrower or any Subsidiary to measure an item of Indebtedness using fair
value (as permitted by FASB ASC 825 or any similar accounting standard) shall be
disregarded and such determination shall be made as if such election had not
been made.”
 
1.5           Amendments to Section 2.1.1 (Description of Facilities).  Section
2.1.1 is hereby amended by deleting the references to “four-year” in subsections
(a) and (b) thereof and substituting therefor “five –year”.
 
 
 
4

--------------------------------------------------------------------------------

 
 
1.6           Amendments to Section 2.1.3 (Lender Agreement).  Section 2.1.3 is
hereby amended by deleting the references “Closing Date” therein and
substituting therefor the references “First Amendment Effective Date.”
 
1.7           Amendments to Section 2.5 (Competitive Bid Loans and
Procedures).  Section 2.5 is hereby amended by adding a new Section 2.5.3
thereto as follows:
 
“2.5.3   No Further Competitive Bid Loans.  Notwithstanding anything to the
contrary herein, after the First Amendment Effective Date, no Borrower shall
request, and no Lender shall make, any Competitive Bid Loans.”
 
1.8           Amendments to Section 2.9 (Commitment Increase).  Section 2.9 is
hereby amended by adding a new Section 2.9.5 thereto as follows:
 
“2.9.5    Notwithstanding anything to the contrary herein, prior to the
effectiveness of any increase in the Commitments pursuant to this Section 2.9,
the Administrative Agent shall have received a certificate of the secretary or
assistant secretary of the Parent Borrower (or such other Person as is
reasonably acceptable to the Administrative Agent) certifying that attached
thereto is a true, correct and complete copy of the resolutions duly adopted by
the Board of Directors or comparable governing body of each Credit Party
authorizing or consenting to such increased Commitments, in each case to the
extent such resolutions have not previously been delivered to the Administrative
Agent.”
 
1.9           Amendments to Section 4.7.3 (Increased Costs).  The first
paragraph of Section 4.7.3 of the Credit Agreement is hereby amended in its
entirety as follows:
 
“4.7.3   Increased Costs.  If, after the First Amendment Effective Date, the
introduction of, or any change in, any Applicable Law, or in the interpretation
or administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by any of the Lenders
(or any of their respective Lending Offices) with any request or directive
(whether or not having the force of law) issued after the First Amendment
Effective Date of such Governmental Authority, provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be issued after the First
Amendment Effective Date, regardless of the date enacted, adopted or issued:”
 
1.10        Amendments to Section 4.9 (Capital Requirements).  Section 4.9 of
the Credit Agreement is hereby amended in its entirety as follows:
 
“4.9     Capital Requirements.  If either (a) the introduction of, or any change
or proposed change in, or in the interpretation of, any Applicable Law, or (b)
 
 
 
5

--------------------------------------------------------------------------------

 
 
compliance with any guideline or request issued after the First Amendment
Effective Date hereof from any central bank or comparable agency or other
Governmental Authority (whether or not having the force of law) (provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be issued after
the First Amendment Effective Date), regardless of the date enacted, adopted or
issued, has or would have the effect of reducing the rate of return on the
capital of (other than by reason of the imposition of Taxes covered by Section
4.10), or has affected or would affect the amount of capital required to be
maintained by, any Lender or any corporation controlling such Lender as a
consequence of, or with reference to any Lender’s Commitment and other
commitments of this type, below the rate which the Lender or such other
corporation could have achieved but for such introduction, change or compliance
by an amount such Lender deems material, the Parent Borrower shall pay to such
Lender from time to time as specified by such Lender additional amounts
sufficient to compensate such Lender or other corporation for such reduction;
provided, however, that to the extent any reduction in the rate of return on
such Lender’s capital results both from its obligations hereunder and from
developments in its business or financial position not related to this
Agreement, such Lender shall, in determining the amount necessary to compensate
it under this Section, attempt in good faith to take account of the relative
contributions of such obligations hereunder and such other developments or
change in its financial position to such reduction.  A certificate of such
Lender setting forth in reasonable detail the basis for determining such amounts
necessary to compensate such Lender shall be forwarded to the Parent Borrower
through the Administrative Agent and shall be conclusively presumed to be
correct save for manifest error.  The applicable Borrower shall pay the
Administrative Agent for the account of such Lender the amount shown as due on
any such certificate within five Business Days after receipt thereof.”
 
1.11           Amendment to Section 4.10 (Taxes).
 
    (a)   Section 4.10.1 is hereby amended in its entirety as follows:
 
“4.10.1   Payments Free and Clear.  Any and all payments by any Credit Party
under any Loan Document or under the Letters of Credit shall be made free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholding, and all liabilities with respect
thereto, excluding (i) in the case of each Lender and the Administrative Agent,
income, franchise or similar taxes imposed on (or measured by) its income
imposed by any Governmental Authority, (ii) in the case of each Lender, any
withholding taxes payable with respect to payments hereunder or under the other
 
 
 
6

--------------------------------------------------------------------------------

 
 
Loan Documents under Applicable Laws (including, without limitation, any
statute, treaty, ruling, determination or regulation) in effect on the Closing
Date for such Lender (or such later date on which such Lender becomes a Lender
hereunder) or on the date, if any, on which such Lender changes any applicable
Lending Office by designating a different applicable Lending Office (other than
pursuant to Section 4.10.7), but not excluding any withholding taxes payable
solely as a result of (1) any change in such laws occurring after the Closing
Date (or such later date on which such Lender becomes a Lender hereunder) or
after the date of designation of such new Lending Office, as the case may be, or
(2) the addition of any Foreign Subsidiary Borrower pursuant to Section
2.11.1(a), (iii) any branch profits tax imposed by the United States of America
or any similar tax imposed by any other jurisdiction, and (iv) any U.S. federal
withholding taxes imposed under FATCA (all such non-excluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Taxes”).  If any Credit Party shall be required by law to deduct
any Taxes from or in respect of any sum payable under any Loan Document or under
any Letter of Credit to any Lender or the Administrative Agent, (A) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 4.10) such Lender or the Administrative Agent (as the case may be)
receives an amount equal to the amount such party would have received had no
such deductions been made, (B) such Credit Party shall make such deductions, (C)
such Credit Party shall pay the full amount deducted to the relevant taxing
authority or other authority in accordance with Applicable Law, and (D) such
Credit Party shall deliver to the Administrative Agent evidence of such payment
to the relevant taxing authority or other authority in the manner provided in
Section 4.10.5.  A Credit Party shall not, however, be required to pay any
amounts pursuant to clause (A) of the preceding sentence to any Lender or the
Administrative Agent not organized under the laws of the United States of
America or a state thereof (or the District of Columbia) if such Lender or the
Administrative Agent fails to comply with the requirements of Section
4.10.6.  Notwithstanding anything to the contrary in this Section 4.10.1, a
Credit Party incorporated in France shall not be required to make any increased
payments in respect of any tax deduction on account of tax imposed by France on
a payment made to a Lender if such tax deduction is imposed solely because this
payment is made to an account opened in the name of or for the benefit of that
Lender in a financial institution situated in a Non-Cooperative Jurisdiction.”
 
(b)           Section 4.10.6(b) is hereby amended by (i) deleting the “and” at
the end of Section 4.10.6(b)(ii)(V), (ii) deleting the period at the end of
Section 4.10.6(b)(iii) and replacing it with “; and”, and (iii) adding a new
Section 4.10.6(b)(iv) as follows:
 
“(iv)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Parent Borrower and the 
 
 
 
7

--------------------------------------------------------------------------------

 
 
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Parent Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Parent Borrower or the Administrative Agent as may
be necessary for the Parent Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (iv), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.”
 
1.12           Amendment to Section 6.1.6 (Subsidiaries).  Section 6.1.6 is
hereby amended by deleting the reference “Closing Date” therein and substituting
therefor the reference “First Amendment Effective Date.”
 
1.13          Amendment to Section 7.1 (Financial Statements).
 
    (a)   Section 7.1.1(a) is hereby amended by deleting the reference
“consolidated statements of operations, comprehensive income, shareholders’
equity and cash flow” therein and substituting therefor the reference
“consolidated statements of income, comprehensive income, shareholders’ equity
and cash flows.”
 
    (b)   Section 7.1.1(b) is hereby amended by deleting the reference
“consolidated statements of operations, shareholders’ equity” therein and
substituting therefor the reference “consolidated statements of income,
shareholders’ equity.”
 
1.14           Amendment to Section 8.1 (Payment of Taxes).  Section 8.1 is
hereby amended in its entirety as follows:
 
“Pay and discharge, and cause each Restricted Subsidiary to pay and discharge,
all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits, or upon any properties belonging to it, prior to the
date on which penalties attach thereto (other than penalties in the nature of
interest), and all lawful claims which, if unpaid, might become a lien or charge
upon any properties of the Parent Borrower or any Restricted Subsidiary;
provided, however, that neither the Parent Borrower nor any Restricted
Subsidiary shall be required to pay any such tax, assessment, charge, levy or
claim if (i) the amount, applicability or validity thereof is contested in good
faith and by proper proceedings and against which it is maintaining adequate
reserves in accordance with GAAP or (ii) the nonpayment of all such taxes,
assessments, charges, levies and claims in the aggregate would not reasonably be
expected to have a Material Adverse Effect.”
 
1.15           Amendment to Section 9.2 (Limitation on Liens).  Clause (a) of
Section 9.2 is hereby amended by deleting the reference “Closing Date” therein
and substituting therefor the reference “First Amendment Effective Date.”
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
1.16           Amendment to Schedules.  Schedule 1.1(a), Schedule 1.1(b),
Schedule 1.1(d), Schedule 6.1.6 and Schedule 9.2 to the Credit Agreement are
hereby amended in their entirety in the forms attached to the First Amendment.
 
 
ARTICLE II
 
ASSIGNMENTS AND ASSUMPTIONS
 
2.1           Each of the parties hereto acknowledges and agrees that (i) the
Exiting Lenders desire to sell and assign their Commitments to the New Lenders
and to certain of the Continuing Lenders and to be relieved of their obligations
under the Credit Agreement, (ii) certain of the Continuing Lenders desire to
purchase and assume portions of the Commitments of the Exiting Lenders and/or
increase their existing Commitments and (iii) the New Lenders desire to purchase
and assume portions of the Commitments of the Exiting Lenders and/or provide new
Commitments and to become parties to the Credit Agreement.  As an administrative
convenience and to avoid the necessity that each Lender enter into separate
Assignment and Assumptions, the parties hereto acknowledge and agree that
effective as of the First Amendment Effective Date, each Exiting Lender shall be
deemed to have sold and assigned to the Continuing Lenders and the New Lenders
its Commitment and Revolving Credit Loans which are outstanding on the First
Amendment Effective Date and the New Lenders making Commitments and the
Continuing Lenders increasing their Commitments shall be deemed to have
purchased and assumed the Commitments and Revolving Credit Loans of the Exiting
Lenders, in each case in amounts such that the Commitments of the Lenders after
giving effect thereto shall be as reflected on Schedule 1.1(a) attached hereto.
 
2.2           Effective on the First Amendment Effective Date, (i) each New
Lender shall be deemed to be a party to and a “Lender” under the Credit
Agreement and shall be bound by all of the terms and provisions applicable to
Lenders under the Credit Agreement, (ii) each New Lender shall deliver to the
Administrative Agent cash in an amount equal to such New Lender’s Revolving A
Ratable Share and Revolving B Ratable Share, as the case may be, of the
aggregate Revolving Credit Loans outstanding on the First Amendment Effective
Date, (iii) each Continuing Lender whose Revolving A Ratable Share and Revolving
B Ratable Share, as the case may be, will increase as a result of the operation
of Section 2.1 shall deliver to the Administrative Agent cash in an amount
sufficient to provide for such Continuing Lender to hold its increased Revolving
A Ratable Share and Revolving B Ratable Share, as the case may be, of the
aggregate Revolving Credit Loans outstanding on the First Amendment Effective
Date and (iv) the Administrative Agent shall distribute on the First Amendment
Effective Date the cash delivered by the New Lenders pursuant to clause (ii) and
by the Continuing Lenders pursuant to clause (iii) to the Exiting Lenders and
any Continuing Lender whose Revolving A Ratable Share and Revolving B Ratable
Share, as the case may be, decreases as a result of the First Amendment, in each
case in amounts sufficient to fully repay the principal amount of Revolving
Credit Loans owing to such Exiting Lenders and Continuing Lenders as of the
First Amendment Effective Date.
 
2.3           Upon the Administrative Agent’s receipt of the interest and
Facility Fees required to be paid on the First Amendment Effective Date, the
Administrative Agent shall distribute to each of the Continuing Lenders and
Exiting Lenders their respective Revolving A Ratable Share
 
 
 
9

--------------------------------------------------------------------------------

 
 
and Revolving B Ratable Share (prior to giving effect to this First Amendment),
as the case may be, of such interest and Facility Fees.
 
2.4           Each Exiting Lender hereby (i) represents and warrants that it is
the legal and beneficial owner of the interest being assigned by it pursuant to
Section 2.1 free and clear of any adverse claim created by such Exiting Lender
and that its Commitment, and the outstanding balances of its Revolving Credit
Loans, in each case without giving effect to assignments thereof which have not
become effective, are as set forth on Schedule 2.4 attached hereto, and (ii)
except as set forth in clause (i), makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement, or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, or the financial condition of the Borrowers
or any Subsidiary or the performance or observance by the Borrowers or any
Subsidiary of any of its obligations under the Credit Agreement, any other Loan
Document or any other instrument or document furnished pursuant thereto.
 
2.5           Each New Lender and Continuing Lender whose Commitment will
increase as a result of the operation of Section 2.1 (i) represents and warrants
that it is legally authorized to enter into this First Amendment and to
consummate the transactions contemplated by Section 2.1, (ii) confirms that it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements referred to in Section 6.1.7 thereof or delivered
pursuant to Section 7.1 thereof and such other documents and information as it
has deemed appropriate to make it owns credit analysis and decision to enter
into this First Amendment and the transactions contemplated by Section 2.1,
(iii) will independently and without reliance upon the Administrative Agent, any
of the Exiting Lenders or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, (iv)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement as delegated
to the Administrative Agent, by the terms thereof, together with such powers as
are reasonably incidental thereto and (v) agrees that it will perform in
accordance with their terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.
 
2.6           The execution and delivery of this First Amendment shall be deemed
a several representation by each New Lender and each Continuing Lender as to the
matters set forth in Section 2.1.3 of the Credit Agreement.
 
2.7           Notwithstanding anything to the contrary contained in the Credit
Agreement, the parties acknowledge and agree that this Article II shall be
deemed to satisfy all requirements set forth in Section 13.8 of the Credit
Agreement for the assignment and assumption of the Commitments and related
rights and obligations being sold and assigned pursuant hereto, including
without limitation, the requirement that a separate Assignment and Assumption be
entered into in connection with each such sale and assignment.
 
2.8           Effective on the First Amendment Effective Date, the
participations in the Letters of Credit under the Credit Agreement shall be
adjusted to give effect to any change in the
 
 
10

--------------------------------------------------------------------------------

 
 
Revolving A Ratable Share and Revolving B Ratable Share, as the case may be, of
any Lender as a result of this First Amendment.
 
2.9           THE PARTIES FURTHER ACKNOWLEDGE AND AGREE THAT THE EXITING LENDERS
ARE ENTERING INTO THIS FIRST AMENDMENT SOLELY FOR THE PURPOSES OF THIS ARTICLE
II AND SHALL NOT BE DEEMED TO BE BOUND BY ANY TERM OR PROVISION OF THIS FIRST
AMENDMENT OTHER THAN THIS ARTICLE II.
 
 
ARTICLE III
 
CONDITIONS OF EFFECTIVENESS
 
This First Amendment shall become effective as of the date (such date being
referred to as the “First Amendment Effective Date”) when, and only when, each
of the following conditions precedent shall have been satisfied:
 
(a)           The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this First Amendment signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent and the Parent Borrower (which may include facsimile or other electronic
image scan transmission of a signed signature page of this First Amendment) that
such party has signed a counterpart of this First Amendment.
 
(b)           The Administrative Agent shall have received a certificate from a
Responsible Officer (or such other Person as is reasonably acceptable to the
Administrative Agent), in form and substance reasonably satisfactory to the
Administrative Agent, to the effect that all representations and warranties of
the Parent Borrower contained in the Credit Agreement, this First Amendment and
the other Loan Documents are true and correct in all material respects as of the
First Amendment Effective Date, except for any representation and warranty made
as of an earlier date, which representation and warranty shall remain true and
correct in all material respects as of such earlier date and except that the
representations and warranties contained in subsections (a) and (b) of Section
6.1.7 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
7.1.1 of the Credit Agreement; that the Parent Borrower is not in violation of
any of the covenants contained in the Credit Agreement and the other Loan
Documents; that, after giving effect to the transactions contemplated by this
First Amendment, no Default or Event of Default has occurred and is continuing;
and that each of the conditions in this Article III has been satisfied or waived
(assuming satisfaction of the Administrative Agent where not advised otherwise).
 
(c)           The Administrative Agent shall have received a certificate of the
secretary, assistant secretary or general counsel of each Credit Party (or such
other Person as is reasonably acceptable to the Administrative Agent) certifying
as to the incumbency and genuineness of the signature of each officer of such
Credit Party executing this First Amendment and certifying that attached thereto
is a true, correct and complete copy of (A) the articles of incorporation or
comparable organizational documents, if any, of such Credit Party and all
amendments thereto, certified as of a recent date (1) in the case of Credit
Parties (other than Foreign Subsidiary Borrowers), by the appropriate
Governmental Authority in its jurisdiction of incorporation for
 
 
 
11

--------------------------------------------------------------------------------

 
 
such Credit Parties and (2) in the case of each Foreign Subsidiary Borrower, by
such Foreign Subsidiary Borrower, (B) the bylaws or comparable organizational
documents, if any, of such Credit Party as in effect on the date of such
certifications, and (C) resolutions duly adopted by the Board of Directors or
comparable governing body of such Credit Party authorizing, as applicable, the
borrowings contemplated under the Credit Agreement (as modified by this First
Amendment) and the execution, delivery and performance of this First Amendment
and the other Loan Documents to which it is a party.
 
(d)           The Administrative Agent shall have received long-form
certificates as of a recent date of the good standing or active status, as
applicable, of the Credit Parties (other than the Foreign Subsidiary Borrowers)
under the laws of their respective jurisdictions of organization and short-form
certificates as of a recent date of the good standing of the Parent Borrower
under the laws of each other jurisdiction where the Parent Borrower is qualified
to do business and where a failure to be so qualified would have a Material
Adverse Effect.
 
(e)           The Administrative Agent shall have received opinions in form and
substance reasonably satisfactory to the Administrative Agent of (i) the General
Counsel or Assistant General Counsel of the Parent Borrower, (ii) Hunton &
Williams LLP, special counsel to the domestic Credit Parties, and (iii) local
foreign counsel to the applicable Credit Parties in the jurisdiction of
organization of each Foreign Subsidiary Borrower, addressed to the
Administrative Agent and the Lenders, all in form and substance reasonably
satisfactory to the Administrative Agent.
 
(f)           Since December 31, 2010, nothing shall have occurred (and neither
the Administrative Agent nor the Lenders shall have become aware of any facts or
conditions not previously known) which has had a Material Adverse Effect.
 
(g)           The representations and warranties of the Parent Borrower set
forth in Article IV hereto shall be true and correct on and as of the First
Amendment Effective Date (except as otherwise set forth in such representations
and warranties).
 
(h)           Except as set forth in the Current SEC Reports, as of the First
Amendment Effective Date, there shall be no actions, suits or proceedings
pending or, to the knowledge of a Responsible Officer, threatened (i) with
respect to the Credit Agreement, this First Amendment or any other Loan Document
or (ii) which the Administrative Agent or the Required Lenders shall reasonably
determine would have a Material Adverse Effect.
 
(i)           The Parent Borrower shall have paid (i) all accrued and unpaid
fees and interest due under the Credit Agreement and owing to the Exiting
Lenders and Continuing Lenders as of the First Amendment Effective Date and (ii)
all accrued and unpaid fees or commissions due under the Credit Agreement
(including, without limitation, reasonable legal fees and out-of-pocket expenses
for which invoices have been presented) to the Administrative Agent and Lenders,
and to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents.
 
(j)           The Parent Borrower shall have delivered to the Administrative
Agent all documentation and other information requested by the Administrative
Agent that is required to
 
 
 
12

--------------------------------------------------------------------------------

 
 
satisfy applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the USA Patriot Act.
 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent, the Issuing Lenders and the Lenders to enter
into this First Amendment, the Parent Borrower hereby represents and warrants to
the Administrative Agent and Lenders that:
 
4.1           Each Credit Party has the requisite power and authority to execute
and deliver and to perform its obligations under this First Amendment and, in
the case of the Borrowers, to obtain Extensions of Credit under the Credit
Agreement as amended by this First Amendment.
 
4.2           The execution, delivery, and performance by each of the Credit
Parties of this First Amendment has been duly authorized by all necessary
corporate, limited liability or other business entity action.
 
4.3           No authorization, consent, approval, license, exemption of, or
filing or registration with, or any other action in respect of any Governmental
Authority (other than any filings or reports required under the federal
securities laws) is or will be necessary for the valid execution, delivery or
performance by any Credit Party of this First Amendment.
 
4.4           This First Amendment has been duly executed and delivered by each
Credit Party. This First Amendment constitutes the legal, valid and binding
obligation of the Credit Parties enforceable in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Debtor Relief Laws from time to time in
effect which affect the enforcement of creditors' rights in general and the
availability of equitable remedies.
 
4.5           The  representations and warranties of the Parent Borrower
contained in the Credit Agreement, this First Amendment and the other Loan
Documents are true and correct in all material respects as of the First
Amendment Effective Date, except for any representation and warranty made as of
an earlier date, which representation and warranty shall remain true and correct
in all material respects as of such earlier date and except that the
representations and warranties contained in subsections (a) and (b) of Section
6.1.7 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
7.1.1 of the Credit Agreement.
 
4.6           Both before and after giving effect to the transactions
contemplated by this First Amendment, no Default or Event of Default has
occurred and is continuing.
 
 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
ACKNOWLEDGEMENT AND CONFIRMATION OF THE BORROWERS
 
Each Borrower hereby confirms and agrees that after giving effect to this First
Amendment, the Credit Agreement and the other Loan Documents remain in full
force and effect and enforceable against each Borrower in accordance with their
respective terms and shall not be discharged, diminished, limited or otherwise
affected in any respect, and the amendments contained herein shall not, in any
manner, be construed to constitute payment of, or impair, limit, cancel or
extinguish, or constitute a novation in respect of, the Obligations of any
Borrower evidenced by or arising under the Credit Agreement and the other Loan
Documents, which shall not in any manner be impaired, limited, terminated,
waived or released, but shall continue in full force and effect.  The Parent
Borrower represents and warrants to the Lenders on behalf of itself and the
Subsidiary Borrowers that it has no knowledge of any claims, counterclaims,
offsets, or defenses to or with respect to its obligations under the Loan
Documents, or if any Borrower has any such claims, counterclaims, offsets, or
defenses to the Loan Documents or any transaction related to the Loan Documents,
the same are hereby waived, relinquished, and released in consideration of the
execution of this First Amendment.  This acknowledgement and confirmation by the
Parent Borrower is made and delivered to induce the Administrative Agent and the
Lenders to enter into this First Amendment, and the Parent Borrower acknowledges
that the Administrative Agent and the Lenders would not enter into this First
Amendment in the absence of the acknowledgement and confirmation contained
herein.
 
 
ARTICLE VI
 
ACKNOWLEDGMENT AND CONSENT OF GUARANTORS
 
Each of the Guarantors hereby (a) consents to the transactions contemplated by
this First Amendment and (b) acknowledges and agrees that the guarantee made by
such party contained in the Credit Agreement is, and shall remain, in full force
and effect after giving effect to this First Amendment.
 
 
ARTICLE VII
 
MISCELLANEOUS
 
7.1           Governing Law.  This First Amendment shall be governed by and
construed and enforced in accordance with the laws of the State of New York.
 
7.2           Full Force and Effect.  Except as expressly amended hereby, the
Credit Agreement shall continue in full force and effect in accordance with the
provisions thereof on the date hereof.  As used in the Credit Agreement,
“hereinafter,” “hereto,” “hereof,” and words of similar import shall, unless the
context otherwise requires, mean the Credit Agreement after amendment by this
First Amendment.  Any reference to the Credit Agreement or any of the other Loan
Documents herein or in any such documents shall refer to the Credit Agreement
and Loan Documents as amended hereby.  This First Amendment is limited as
specified and shall not
 
 
 
14

--------------------------------------------------------------------------------

 
 
constitute or be deemed to constitute an amendment, modification or waiver of
any provision of the Credit Agreement except as expressly set forth
herein.  This First Amendment shall constitute a Loan Document under the terms
of the Credit Agreement.
 
7.3           Expenses.  The Parent Borrower agrees (i) to pay all reasonable
and documented fees and expenses of counsel to the Administrative Agent, and
(ii) to reimburse the Administrative Agent for all reasonable and documented
out-of-pocket expenses, in each case, in connection with the preparation,
negotiation, execution and delivery of this First Amendment and the other Loan
Documents delivered in connection herewith.
 
7.4           Severability.  To the extent any provision of this First Amendment
is prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this First Amendment in any jurisdiction.
 
7.5           Successors and Assigns.  This First Amendment shall be binding
upon, inure to the benefit of and be enforceable by the respective successors
and permitted assigns of the parties hereto.
 
7.6           Construction.  The headings of the various sections and
subsections of this First Amendment have been inserted for convenience only and
shall not in any way affect the meaning or construction of any of the provisions
hereof.
 
7.7           Counterparts.  This First Amendment may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page of this First Amendment by telecopy or by
electronic mail in a .pdf or similar file shall be effective as delivery of a
manually executed counterpart of this First Amendment.  A complete set of
counterparts shall be lodged with the Parent Borrower and the Administrative
Agent.

 
15

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.
 
 

 
PARENT BORROWER AND AS A
GUARANTOR:
            THE BRINK’S COMPANY, a Virginia corporation             By: /s/
Jonathan A. Leon     Name: Jonathan A. Leon     Title: Treasurer                
    SUBSIDIARY BORROWERS:             BRINK’S INTERNATIONAL, C.V.            
By:  /s/ Jonathan A. Leon     Name: Jonathan A. Leon     Title: Treasurer      
              BRINK’S CANADA LIMITED             By: /s/ Jonathan A. Leon    
Name: Jonathan A. Leon     Title: Treasurer                     BRINK’S
INTERNATIONAL HOLDINGS AG           By: /s/ Jonathan A. Leon     Name: Jonathan
A. Leon     Title: Chairman  

 
 
 
 
 
 


SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
 

 
BRINK’S GLOBAL SERVICES, LTD.
            By: /s/ Jonathan A. Leon     Name: Jonathan A. Leon     Title:
Authorized Representative                    
BRINK’S FRANCE SAS
            By:  /s/ Jonathan A. Leon     Name: Jonathan A. Leon     Title:
Authorized Representative                     BRINK'S LIMITED           By:  /s/
Jonathan A. Leon     Name: Jonathan A. Leon     Title: Authorized Representative
                    BRINK’S LUXEMBOURG S.A.           By: /s/ Jonathan A. Leon  
  Name: Jonathan A. Leon     Title: Authorized Representative                  
  BRINK’S ASIA PACIFIC LIMITED             By: /s/ Jonathan A. Leon     Name:
Jonathan A. Leon     Title: Authorized Representative  

 
 
 
 
 
 

 
SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
 

 
BRINK’S DUTCH HOLDINGS, B.V.
            By: /s/ Jonathan A. Leon     Name: Jonathan A. Leon     Title:
Attorney-in-fact                    
BRINK’S HONG KONG LIMITED
            By:  /s/ Jonathan A. Leon     Name: Jonathan A. Leon     Title:
Authorized Representative  

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
 

 
GUARANTORS:
           
PITTSTON SERVICES GROUP INC., a Virginia
corporation
          By: /s/ Jonathan A. Leon     Name: Jonathan A. Leon     Title:
Treasurer             Notice Address:     c/o The Brink’s Company     1801
Bayberry Court     P.O. Box 18100     Richmond, Virginia  23226-8100     Attn: 
Treasurer     Facsimile:  (804) 289-9760            
BRINK’S HOLDING COMPANY, a Delaware
corporation
          By:  /s/ Jonathan A. Leon     Name: Jonathan A. Leon     Title:
Treasurer             Notice Address:     c/o The Brink’s Company     1801
Bayberry Court     P.O. Box 18100     Richmond, Virginia  23226-8100     Attn: 
Treasurer     Facsimile:  (804) 289-9760             BRINK’S, INCORPORATED, a
Delaware corporation           By: /s/ Jonathan A. Leon     Name: Jonathan A.
Leon     Title: Treasurer             Notice Address:     c/o The Brink’s
Company     1801 Bayberry Court     P.O. Box 18100     Richmond,
Virginia  23226-8100     Attn:  Treasurer     Facsimile:  (804) 289-9760  

 
 
 
 
 
 
 
 
 


SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

 
CONTINUING LENDERS AND NEW LENDERS:
         
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, an
Issuing Lender, Swingline Lender, a Continuing
Lender and a Revolving A Lender
          By: /s/ Kathleen Reedy     Name: Kathleen Reedy     Title: Managing
Director  

 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 


SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
 

 
BANK OF AMERICA, N.A., as Syndication Agent,
a Continuing Lender and a Revolving A Lender
          By: /s/ Chris Burns     Name: Chris Burns     Title: Vice President  

 
 
 
 
 
 
 
 
 
 
 
 
 


SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

 
THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., as a Co-Documentation Agent, a Continuing
Lender and a Revolving A Lender
          By: /s/ Joanne Nasuti     Name: Joanne Nasuti     Title: Vice
President  

 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 


SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

 
CIBC INC., as a Co-Documentation Agent, a
Continuing Lender and a Revolving B Lender
          By: /s/ Dominic J. Sorresso     Name: Dominic J. Sorresso     Title:
Executive Director             By: /s/ Eoin Roche     Name: Eoin Roche    
Title: Executive Director  

 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 


SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

 
SOVEREIGN BANK, as a Co-Documentation
Agent, a New Lender and a Revolving A Lender
          By: /s/ Carlos A. Calixto     Name: Carlos A. Calixto     Title: Vice
President  

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

 
U.S. BANK NATIONAL ASSOCIATION, as a Co-
Documentation Agent, a New Lender and a
Revolving B Lender
          By: /s/ John M. Eyerman     Name: John M. Eyerman     Title: Vice
President  



 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

 
HSBC BANK USA, NATIONAL ASSOCIATION,
as a New Lender and a Revolving B Lender
          By: /s/ Reed R. Menefee     Name: Reed R. Menefee     Title: Vice
President  

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

 
MORGAN STANLEY SENIOR FUNDING, INC.,
as a New Lender and a Revolving B Lender
          By: /s/ Michael King     Name: Michael King     Title: Vice President
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
   


SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

 
PNC BANK N.A., as a Continuing Lender and a
Revolving B Lender
          By: /s/ D. Jermaine Johnson     Name: D. Jermaine Johnson     Title:
Senior Vice President  

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 


SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

 
EXITING LENDERS:  The following Exiting
Lenders are signing solely for purposes of Article II
hereof:
       
JPMORGAN CHASE BANK, N.A., as an Exiting
Lender
          By: /s/ Philip A. Mousin     Name: Philip A. Mousin     Title: Credit
Executive  

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

 
MORGAN STANLEY BANK INTERNATIONAL
LIMITED, as an Exiting Lender
          By: /s/ Eric Jenkins     Name: Eric Jenkins     Title: Authorized
Signatory  

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
 

 
SOCIETE GENERALE, as an Exiting Lender
            By: /s/ Linda Tam     Name: Linda Tam     Title: Director  

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
 

 
BANCO SANTANDER, S.A., NEW YORK
BRANCH, as an Exiting Lender
          By: /s/ Ritz Walz-Cuccioli    1/4/12     Name: Ritz Walz-Cuccioli    
Title: Executive Director             By: /s/ Terence Corcoran    1/4/12    
Name: Terence Corcoran     Title: Senior Vice President  

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
SIGNATURE PAGE TO
FIRST AMENDMENT TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 


Schedule 1.1(a)
 
Commitments
 
 
 
 
Revolving A Lenders
 
 
Revolving A
Commitment
 
Wells Fargo Bank, National
Association
$70,000,000
Bank of America, N.A.
$70,000,000
Bank of Tokyo-Mitsubishi UFJ, Ltd.
$55,000,000
Sovereign Bank (Santander Group)
$55,000,000
 
Total
 
$250,000,000.00

 
 
 
Revolving B Lenders
 
 
Revolving B
Commitment
 
CIBC Inc.
$55,000,000
U.S. Bank, National Association
$55,000,000
HSBC Bank USA, National
Association
$40,000,000
Morgan Stanley Senior Funding, Inc.
$40,000,000
PNC Bank N.A.
$40,000,000
 
Total
 
$230,000,000.00

 
 
 
 
Swingline Lender
 
 
Swingline
Commitment
Wells Fargo Bank, National
Association
$50,000,000
 
Total
 
$50,000,000

 
 
 

 
 
 

--------------------------------------------------------------------------------

 


Schedule 1.1(b)
 
Subsidiary Borrowers
 
Revolving A Borrowers
Jurisdiction of
Domicile
Revolving A Optional
Currency
(Note: All Revolving A
Borrowers can borrow in Dollars,
Euros and Sterling)
BRINK’S INTERNATIONAL, C.V.
Netherlands
None
BRINK’S INTERNATIONAL HOLDINGS AG
Switzerland
Swiss Francs
BRINK’S DUTCH HOLDINGS, B.V.
Netherlands
None
BRINK’S LIMITED
United Kingdom
None
BRINK’S GLOBAL SERVICES, LTD.
United Kingdom
None
BRINK’S CANADA LIMITED
Canada
Canadian Dollars
BRINK’S LUXEMBOURG S.A.
Luxembourg
None
BRINK’S FRANCE SAS
France
None
BRINK’S ASIA PACIFIC LIMITED
Hong Kong
Hong Kong Dollars
BRINK’S HONG KONG LIMITED
Hong Kong
Hong Kong Dollars

 
 
Revolving B Borrowers
Jurisdiction of
Domicile
Revolving B Optional
Currency
(Note: All Revolving B
Borrowers can borrow in Dollars,
Euros and Sterling)
BRINK’S INTERNATIONAL, C.V.
Netherlands
None
BRINK’S INTERNATIONAL HOLDINGS AG
Switzerland
Swiss Francs
BRINK’S DUTCH HOLDINGS, B.V.
Netherlands
None
BRINK’S LIMITED
United Kingdom
None
BRINK’S GLOBAL SERVICES, LTD.
United Kingdom
None
BRINK’S CANADA LIMITED
Canada
Canadian Dollars
BRINK’S LUXEMBOURG S.A.
Luxembourg
None

 
 

 
 
 

--------------------------------------------------------------------------------

 


Schedule 1.1(d)
 
Mandatory Costs Rate
 
1.  
The Mandatory Cost Rate is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.

 
2.  
On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below.  The Mandatory Cost Rate will be calculated by the Administrative
Agent as a weighted average of the Lenders’ Additional Cost Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

 
3.  
The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent.  This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.

 
4.  
The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 
(a)  
in relation to a Sterling Loan:   

 

   AB + C(B - D) + E x 0.01  per cent. per annum   100 - (A + C)  

 
(b)  
in relation to a Loan in any currency other than Sterling:

 

   E x 0.01  per cent. per annum.   300  

 
  Where:
 
 
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 
 
B
is the percentage rate of interest (excluding the Applicable Percentage, the
Mandatory Cost Rate and the additional rate of interest specified in Section
4.1.3, if applicable) payable for the relevant Interest Period on the Loan.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
C
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 
 
D
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 
 
E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 
5.  
For the purposes of this Schedule:

 

 
(a)  
“Reference Banks” means Wells Fargo Bank, National Association or such other
comparable banks as may be appointed by the Administrative Agent in consultation
with the Parent Borrower.

 

 
(b)  
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 

 
(c)  
“Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 

 
(d)  
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

 
(e)  
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
6.  
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05).  A negative result obtained by subtracting D from B shall be
taken as zero.  The resulting figures shall be rounded to four decimal places.

 
7.  
If requested by the Administrative Agent, the Reference Banks shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
8.  
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate.  In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

 
(a)  
the jurisdiction of its Lending Office; and

 

 
(b)  
any other information that the Administrative Agent may reasonably require for
such purpose.

 
Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.
 
9.  
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Lending Office in the same
jurisdiction as its Lending Office.

 
10.  
The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 
11.  
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost Rate to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 
12.  
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost Rate, an Additional Cost Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

 
13.  
The Administrative Agent may from time to time, after consultation with the
Parent Borrower and the Lenders, determine and notify to all parties any
amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all such parties.

 
 
 


 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.1.6
 
[see attached]

 
 
 
 

--------------------------------------------------------------------------------

 
 
SUBSIDIARIES OF THE BRINK’S COMPANY
AS OF JANUARY 6, 2012
 
(The subsidiaries listed below are owned 100%, directly or indirectly, by The
Brink’s Company unless otherwise noted.)

 

 
Jurisdiction
Company
of Incorporation
   
The Pittston Company
    Delaware
Glen Allen Development, Inc.
Delaware
Liberty National Development Company, LLC (32.5%)
Delaware
New Liberty Residential Urban Renewal Company, LLC (17.5%)
New Jersey
Pittston Services Group Inc.
Virginia
Brink’s Holding Company
Delaware
Brink’s, Incorporated (“BI”)
Delaware
Brink’s Delaware, LLC
Delaware
Brink’s Express Company
Illinois
Security Services (Brink’s Jordan) Company Ltd (95%)
Jordan
Servicio Pan Americano de Protección S.A. de C.V. (“Serpaprosa”) (by Trust,
 
  BI is Settlor of Trust) (99.75%)
Mexico
Aeroflash Mensajeria, S.A. de C.V. (99.75%)
Mexico
Inmobiliaria, A.J., S.A. de C.V. (99.75%)
Mexico
Operadora Especializada de Transportes, S.A. de C.V. (99.75%)
Mexico
Procesos Integrales en Distribución y Logística, S.A. de C.V. (99.75%)
Mexico
Productos Panamericanos de Proteccion, S.A. de C.V. (99.75%)
Mexico
Brink’s St. Lucia Ltd. (26%)
St. Lucia
Brink’s Security International, Inc. (“BSI”)
Delaware
Brink’s Brokerage Company, Incorporated
Delaware
Brink’s C.l.S., Inc.
Delaware
Brink’s Global Services International, Inc.
Delaware
Brink’s Global Services KL, Inc.
Delaware
Brink’s Global Services USA, Inc.
Delaware
Brink’s International Management Group, Inc.
Delaware
Brink’s Network, Incorporated
Delaware
Brink’s Vietnam, Incorporated
Delaware
Brink’s Philippines, Inc.
Delaware
Brink’s Ukraine, Inc.
Delaware
Brink’s Argentina S.A.
Argentina
Brink’s Seguridad Corporativa S.A. (95%)
Argentina
Brink’s Asia Pacific Limited
Hong Kong
Brink’s Australia Pty Ltd
Australia
A.C.N. 081 163 108 Pty Ltd
Australia
Brink’s Belgium S.A.
Belgium
Cavalier Insurance Company Ltd.
Bermuda
Brink’s Global Services FZE
Dubai (UAE)
Brink’s EMEA SAS
France
Brink’s Beteiligungsgesellschaft mbH
Germany
Brink’s Transport & Service GmbH
Germany
Brink’s Deutschland Cash Services GmbH
Germany
Brink’s Deutschland GmbH
Germany
Brink’s Sicherheit GmbH
Germany
Brink’s Far East Limited
Hong Kong
Brink’s Arya India Private Limited (78%)
India
Brink’s Ireland Limited
Ireland
Brink’s Security Services Ireland Limited
Ireland
Brink’s Holdings Limited
Israel
Brink’s (Israel) Limited (70%)
Israel
Brink’s Diamond & Jewellery Services (International) (1993) Ltd.
Israel
Brink’s Global Services S.r.L.
Italy
Brink’s Japan Limited
Japan
Brink’s Luxembourg S.A.
Luxembourg
Brink’s Security Luxembourg S.A.
Luxembourg

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

   Jurisdiction Company  of Incorporation    
BK Services S.a.r.l.
Luxembourg
Brink’s Global Services S.A. de C.V.
Mexico
Brink’s International, C.V. (“BICV”, BSI is General Partner)
Netherlands
Brink’s Chile, S.A. (74%, BICV is beneficial owner)
Chile
Organismo Tecnico de Capacitacion Brink’s SpA (74%)
Chile
Brink’s de Colombia S.A. (58%, BICV is beneficial owner)
Colombia
Domesa de Colombia S.A. (59%)
Colombia
Procesos & Canje S.A. (58%)
Colombia
Sistema Integrado Multiple de Pago Electronicos S.A.
 
 (“SIMPLE S.A.”)(14.5%)
Colombia
Brink’s Canada Holdings, B.V. (BICV is beneficial owner)
Netherlands
Brink’s Canada Limited
Canada
Threshold Financial Technologies Inc.
Canada
Brink’s Security Services, B.V.
Netherlands
Centro Americana de Inversiones Balboa, C.A. (BICV is beneficial owner)
Panama
Hermes Transporte Blindados S.A. (36%)
Peru
Brink’s Dutch Holdings, B.V. (BICV is beneficial owner)
Netherlands
Brink’s Hellenic Holdings, B.V. (“BHH”)
Netherlands
Athena Marathon Holdings, B.V. (“AMH”)
Netherlands
Apollo Acropolis Holdings, B.V. (“AAH”)
Netherlands
Brink’s Bolivia S.A.
Bolivia
Hermes Delphi Holdings, B.V, (“HDH”)
Netherlands
Zeus Oedipus Holdings, B.V. (“ZOH”)
Netherlands
Brink’s Hellas Commercial S.A. – Information Technology Services
 
  (“Brink’s Hellas SA”) (14.3% each BHH, AMH, AAH, HDH, ZOH,
 
     Brink’s Dutch Holdings, B.V., Brink’s Canada Holdings, B.V.)
Greece
Brink’s Hermes Cash & Valuable Services S.A.
 
  (“Brink’s Cash & Valuable Services SA”)
Greece
Brink’s Hermes Security Services SA (“Brink’s Security
 
  Services S.A.”)
Greece
Brink’s Hermes Aviation Security Services S.A.
 
  (“Brink’s Aviation Security Services S.A.”) (70%)
Greece
Hellenic Central Station SA - Reception & Processing
 
  Centre of Electronic Signals (“Hellenic Central Station”)
 
  (10%)
Greece
Brink’s C.L. Polska Sp.zo.o
Poland
Brink’s C.L. Hungaria Limited
Hungary
Brink’s RUS Holding B.V. (70%)
Netherlands
Limited Liability Company Brink’s Management (70%)
Russian Federation
Limited Liability Company Brink’s (70%)
Russian Federation
Non Banking Credit Organization BRINKS (Limited Liability
Russian
  Company) (70%)
Federation
Servicio Pan Americano de Proteccion C.A. (61%, BICV is beneficial owner)
Venezuela
Aeropanamericano, C.A. (61%)
Venezuela
Aero Sky Panama, S.A. (61%)
Panama
Artes Graficas Avanzadas 98, C.A. (61%)
Venezuela
Blindados de Zulia Occidente, C.A. (61%)
Venezuela
Blindados de Oriente, S.A. (61%)
Venezuela
Blindados Panamericanos, S.A. (61%)
Venezuela
Blindados Centro Occidente, S.A. (61%)
Venezuela
Documentos Mercantiles, S.A. (61%)
Venezuela
Instituto Panamericano, C.A. (61%)
Venezuela
Intergraficas Panama, S.A. (61%)
Panama
Panamericana de Vigilancia, S.A. (61%)
Venezuela
Transportes Expresos, C.A. (61%)
Venezuela
Brink’s Panama S.A.
Panama
Inmobiliaria Brink’s Panama S.A.
Panama
Brink's Poland Security Services Sp.zo.o.
Poland
Brink’s Puerto Rico, Inc.
Puerto Rico

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 

   Jurisdiction Company  of Incorporation    
Brink’s International Holdings AG
Switzerland
Bolivar Business S.A. (61%)
Panama
Domesa Courier Corporation (61%)
Florida
Panamerican Protective Service Sint Maarten, N.V. (61%)
Sint Maarten
Radio Llamadas Panamá, S.A. (61%)
Panama
Servicio Panamericano de Protección Curacao, N.V. (61%)
Curacao
Domesa Curacao, N.V. (61%)
Curacao
Domesa Servicio Pan Americano de Proteccion
 
  Brink’s Aruba, N.V. (61%)
Aruba
Servicio Panamericano de Vigilancia Curacao, N.V. (61%)
Curacao
Brink’s France SAS
France
Altair Securite
France
Brink’s (Mauritius) Ltd
Mauritius
Brink’s Antilles Guyane S.A.R.L.
Guadeloupe
Brink’s Contrôle Sécurité Réunion S.A.R.L.
St. Denis
Brink’s Évolution S.A.R.L.
France
Est Valeurs SAS
France
Brink’s Formation S.A.R.L.
France
Brink's Guarding Maroc S.A.S.
Morocco
Brink’s Madagascar S.A. (60%)
Madagascar
Brink’s Maroc S.A.
Morocco
Brink’s Qatar L.L.C. (49%)
Qatar
Brink’s Réunion S.A.R.L.
St. Denis
Brink’s Security Services SAS
France
Brink’s Teleservices SAS
France
Cyrasa Servicios de Control SA
Spain
Maartenval NV
Sint Maarten
Protecval S.A.R.L.
France
Security & Risk Management Training Centre Ltd
Mauritius
Brink’s Global Services Antwerp
Belgium
Brink’s Kenya Limited
Kenya
Brink’s Switzerland Ltd.
Switzerland
Brink’s Diamond & Jewelry Services BVBA
Belgium
Transpar – Brink’s ATM Ltda.
Brazil
BGS – Agenciamento de Carga e Despacho Aduaneiro Ltda.
Brazil
Brink’s-Seguranca e Transporte de Valores Ltda.
Brazil
BVA-Brink’s Valores Agregados Ltda.
Brazil
Brink’s Hong Kong Limited
Hong Kong
Brink’s (Shanghai) Finance Equipment Technology Services Co. Ltd.
China
Brink’s Diamond (Shanghai) Company Limited
China
Brink’s Finance Equipment (Shenzhen) Limited
China
Brink’s Jewellery Trading (Shanghai) Company Limited
China
Brink’s Security Transportation (Shanghai) Company Limited
China
Brink’s Global Services Korea Limited – Yunan Hoesa Brink’s Global (80%)
Korea
Brink’s Nederland B.V.
Netherlands
Brink’s Geldverwerking B.V.
Netherlands
Brink’s Houten B.V.
Netherlands
Brink’s Singapore Pte Ltd
Singapore
Brinks (Southern Africa) (Proprietary) Limited
South Africa
Brinks Armoured Security Services (Proprietary) Limited
South Africa
ePago International Inc.
Panama
Brink’s e-Pago Tecnologia Ltda.
Brazil
Corporación ePago de Venezuela, C.A.
Venezuela
e-Pago de Colombia S.A. (75%)
Colombia
Brink’s ePago S.A. de C.V.
Mexico
Brink’s Global Services (BGS) Botswana (Proprietary) Limited
Botswana
ICD Limited (55%)
China
Asia Security Products Limited (55%)
Hong Kong
ICD Americas, Inc. (55%)
Florida
ICD Engineering (Beijing) Co., Ltd. (55%)
China
ICD Systems (Shanghai) Ltd. (55%)
China
ICD Security Solutions (HK) Limited (55%)
Hong Kong

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 

   Jurisdiction Company  of Incorporation    
ICD Security Solutions (India) Private Ltd. (55%)
India
ICD Security Solutions Pte. Ltd. (55%)
Singapore
Brink’s Macau Limited
Macao
Brink’s Taiwan Security Limited
Taiwan
Brink’s (Thailand) Limited (40%)
Thailand
Brink’s Global Technology Limited
Thailand
Brink’s Guvenlik Hizmetleri Anonim Sirketi
Turkey
Brink’s Europe Limited
U.K.
Brink’s (UK) Limited
U.K.
Brink’s Commercial Services Limited
U.K.
Brink’s Diamond & Jewellery Services Limited
U.K.
Brink’s Limited
U.K.
Brink’s (Scotland) Limited
U.K.
Brinks Limited W.L.L.
Bahrain
Brink’s Security Limited
U.K.
Quarrycast Commercial Limited
U.K.
Brink’s Global Services, Ltd.
U.K.
Tepuy Inmobiliaria VII, C.A.
Venezuela
BAX Holding Company
Virginia
Brink’s Administrative Services Inc.
Delaware
Pittston Minerals Group Inc.
Virginia
      Pittston Coal Company
Delaware
Heartland Coal Company
Delaware
Maxxim Rebuild Company, Inc.
Delaware
Pittston Forest Products, Inc.
Virginia
Addington, Inc.
Kentucky
Appalachian Mining, Inc.
West Virginia
Molloy Mining, Inc.
West Virginia
Vandalia Resources, Inc.
West Virginia
Pittston Coal Management Company
Virginia
Pittston Coal Terminal Corporation
Virginia
Pyxis Resources Company
Virginia
HICA Corporation
Kentucky
Holston Mining, Inc.
West Virginia
Motivation Coal Company
Virginia
Paramont Coal Corporation
Delaware
Sheridan-Wyoming Coal Company, Incorporated
Delaware
Thames Development Ltd.
Virginia
Buffalo Mining Company
West Virginia
Clinchfield Coal Company
Virginia
Dante Coal Company
Virginia
Eastern Coal Corporation
West Virginia
Elkay Mining Company
West Virginia
Jewell Ridge Coal Corporation
Virginia
Kentland-Elkhorn Coal Corporation
Kentucky
Meadow River Coal Company
Kentucky
Pittston Coal Group, Inc.
Virginia
Ranger Fuel Corporation
West Virginia
Sea “B” Mining Company
Virginia
Pittston Mineral Ventures Company
Delaware
           PMV Gold Company
Delaware
Pittston Mineral Ventures International Ltd.
Delaware
Mineral Ventures of Australia Pty Ltd.
Australia

 
 
 
 
NOTE:  Subsidiaries that are not majority owned do not constitute “Subsidiaries”
for the purposes of this Schedule.  They have been left on the Schedule so as to
make the ownership structure clear.

 
4

--------------------------------------------------------------------------------

 
Schedule 9.2
 
Liens Existing on the First Amendment Effective Date
 
Liens on facilities and equipment of the Parent Borrower and certain of its
Restricted Subsidiaries representing Capital Lease Obligations in the aggregate
amount of approximately $102,000,000.

 